Citation Nr: 1136538	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Board remanded this case for further evidentiary development.  Thereafter, in July 2009, the Board denied entitlement to an initial disability rating in excess of 30 percent for PTSD.  In an April 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2009 decision, and remanded the claim for readjudication consistent with the Court's memorandum decision.

For the reasons explained below, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

As an initial matter, the Board notes that records obtained pursuant to the Board's July 2008 remand (including pertinent VA treatment records dating since January 2005 from the VA Community Based Outpatient Clinic in Mobile, Alabama, as well as the report of the September 2008 VA PTSD examination) are not currently located in the claims file.  Therefore, on remand, such must be obtained and reassociated with the claims file.

The Board notes that the Veteran's most recent VA PTSD examination took place in September 2008, more than 3 years ago.  As the current severity and extent of the Veteran's service-connected PTSD is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability.

All relevant ongoing medical records should also be obtained, to include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected PTSD since August 2003.  After securing any necessary releases, the RO should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all VA mental health treatment records dating since August 2003 from the VA Gulf Coast Veterans Health Care System in Biloxi, Mississippi, as well as all VA mental health treatment records dating since January 2005 from the VA Community Based Outpatient Clinic in Mobile, Alabama.  Pursuant to this request, the report of the September 2008 VA PTSD examination must also be obtained and reassociated with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

